                      Case 2:21-cv-01559-APG-NJK Document 22 Filed 08/31/21 Page 1 of 4



                1 JOSHUA A. SLIKER, ESQ.
                  Nevada Bar No. 12493
                2 HOLLY E. WALKER, ESQ.
                  Nevada Bar No. 14295
                3 JACKSON LEWIS P.C.
                  300 S. Fourth Street, Ste. 900
                4 Las Vegas, Nevada 89101
                  Telephone: (702) 921-2460
                5 E-Mail: joshua.sliker@jacksonlewis.com
                  E-Mail: holly.walker@jacksonlewis.com
                6 DALE M. CENDALI, ESQ.
                  Admitted Pro Hac Vice
                7 KIRKLAND & ELLIS LLP
                  601 Lexington Avenue
                8 New York, New York 10022
                  Telephone: (212) 446-4800
                9 E-Mail: dale.cendali@kirkland.com

               10 ALLISON W. BUCHNER, ESQ.
                  Admitted Pro Hac Vice
                  KIRKLAND & ELLIS LLP
               11 2049 Century Park East, Ste. 3700
                  Los Angeles, California 90067
               12 Telephone: (310) 552-4200
                  E-Mail: allison.buchner@kirkland.com
               13
                  DREW MORRILL, ESQ.
               14 Admitted Pro Hac Vice
                  KIRKLAND & ELLIS LLP
               15 555 S. Flower Street, Ste. 3700
                  Los Angeles, California 90071
                  Telephone: (213) 680-8278
               16 E-Mail: drew.morrill@kirkland.com

               17 Attorneys for Plaintiff Byrna Technologies, Inc.

               18                                UNITED STATES DISTRICT COURT
                                                    DISTRICT OF NEVADA
               19

               20 BYRNA TECHNOLOGIES, INC., a Delaware         Case No.: 2:21-cv-01559-APG-NJK
                  corporation,
               21                         Plaintiff,               ORDER EXTENDING THE:
                  vs.
               22
                  DUKE DEFENSE USA, INC., a Delaware
               23 corporation; BOUGIEFIT, LLC, a Nevada             (1) TEMPORARY RESTRAINING
                  limited liability company; ZYN APPAREL, a             ORDER AS TO DEFENDANT
               24 Delaware limited liability company; REILLY            THOMAS; AND
                  SCHUELER, an individual; BENJAMIN M.
               25 FLAM; an individual; JONATHAN COBB                (2) TIME FOR DEFENDANT THOMAS
                  SANDERS, an individual; RANDALL                       TO RESPOND TO ECF NO. 14
               26 CLIFTON, an individual; DENI STRAHL, an
                  individual; BRAD THOMAS, an individual;
                                                                           (FIRST REQUEST)
               27 APRIL WOODWARD, an individual; and
                  TYLER AKIN, an individual,
               28                         Defendants.

JACKSON LEWIS P.C.                                             1
   LAS VEGAS
                       Case 2:21-cv-01559-APG-NJK Document 22 Filed 08/31/21 Page 2 of 4



                1          Plaintiff Byrna Technologies, Inc. (“Byrna” or “Plaintiff”), by and through its undersigned
                2 counsel, and Defendant Brad Thomas, pro se, hereby stipulate and agree as follows:

                3           1.     Plaintiff filed a Complaint and Request for Injunctive Relief (ECF No. 1) and a Motion
                4 for Temporary Restraining Order (ECF No. 6) on August 23, 2021.

                5           2.     The Court issued a Temporary Restraining Order on August 24, 2021 and provided that
                6 if Plaintiff filed a new motion for a temporary restraining order or a motion for preliminary injunction,

                7 Defendants would have four business days thereafter to respond. ECF No. 10.

                8           3.     Defendant Thomas was personally served with the Summons, Complaint, Motion for
                9 Temporary Restraining Order, and Temporary Restraining Order on August 25, 2021. His response to

               10 the Complaint is currently due on or before September 14, 2021. Defendant Thomas was served with

               11 Plaintiff’s Motion for Preliminary Injunction on August 24, 2021. His response to the Motion for

               12 Preliminary Injunction is due on August 30, 2021.

               13           4.     Defendant Thomas has notified Plaintiff’s counsel that he is working to secure Nevada
               14 counsel and needs additional time to respond to Plaintiff’s Motion for Preliminary Injunction.

               15           5.     To accommodate Defendant Thomas’s request, Plaintiff and Defendant Thomas agree
               16 that:

               17                     a. Defendant Thomas shall have until September 10, 2021 to file his response, if
               18                         any, to Plaintiff’s Motion for Preliminary Injunction (ECF No. 14); and
               19                     b. Plaintiff shall have until September 17, 2021 to file its reply, if any, in support of
               20                         its Motion for Preliminary Injunction as it pertains to Defendant Thomas.
               21           6.     Plaintiff and Defendant Thomas further agree that:
               22                     a. the Temporary Restraining Order, including any amendment or supplement
               23                         thereof by the Court, shall be binding upon and remain in full force and effect as
               24                         to Defendant Thomas, pursuant to Fed. R. Civ. P. 65(b)(2), until such time as the
               25                         Court rules on Plaintiff’s Motion for Preliminary Injunction as it pertains to
               26                         Defendant Thomas (the “Restrictive Period”).
               27                     b. During the Restrictive Period, Defendant Thomas shall not, for any purpose,
               28                         directly or indirectly, use, appropriate, disclose or disseminate to any other person

JACKSON LEWIS P.C.                                                     2
   LAS VEGAS
                           Case 2:21-cv-01559-APG-NJK Document 22 Filed 08/31/21 Page 3 of 4



                1                        or entity, or otherwise employ, any of Plaintiff’s confidential information or trade
                2                        secrets, or assist any other person or entity in engaging in such activities.
                3                     c. During the Restrictive Period, Defendant Thomas shall not, directly or indirectly,
                4                        be employed by, provide services or assistance to, or otherwise engage in any
                5                        business, commercial, or professional relationship or dealings with Defendants
                6                        Duke Defense USA, Inc. (or any of its parents, subsidiaries, and/or affiliates),
                7                        BougieFit, LLC (or any of its parents, subsidiaries, and/or affiliates), Tyler Akin,
                8                        Benjamin Flam, Reilly Schueler, Randall Clifton, Jonathan Cobb Sanders, Deni
                9                        Strahl, or April Woodward, provided, however, that this Paragraph 6(c) does not
               10                        prohibit Defendant Thomas from owning and/or operating Defendant Zyn
               11                        Apparel in conjunction with Defendant Sanders so long as such operation does
               12                        not otherwise violate the terms of the Temporary Restraining Order or this
               13                        Stipulation.
               14                     d. Defendant Thomas shall locate and deliver the 64 GB Memory Card, Toshiba
               15                        External USB 3.0 – Serial No. 20200118012909F, Samsung PSSD T7 – Serial
               16                        No. S5TCNJ0N600924B, and REALSIL RTSUERLUN0 Drive/Card to
               17                        Plaintiff’s forensic examiner (HOLO Discovery, 3016 W Charleston Blvd Suite
               18                        #170, Las Vegas, NV 89102) for forensic imaging and examination, and shall use
               19                        his best efforts to do so by September 3, 2021.
               20
                     ///
               21
                     ///
               22
                     ///
               23
                     ///
               24
                     ///
               25
                     ///
               26
                     ///
               27
                     ///
               28

JACKSON LEWIS P.C.                                                     3
   LAS VEGAS
                       Case 2:21-cv-01559-APG-NJK Document 22 Filed 08/31/21 Page 4 of 4



                1           7.     Neither this Stipulation nor the extensions provided herein shall effect the Court’s ability
                2 to rule upon or grant the relief requested in Plaintiff’s Motion for Preliminary Injunction as it pertains

                3 to other parties. Further, nothing in this Stipulation shall be construed as effecting the validity or

                4 effectiveness of the Temporary Restraining Order as to other parties. Moreover, the purpose of this

                5 Stipulation is for scheduling purposes, and nothing in this Stipulation shall be construed to be an

                6 admission by any party, nor shall it be used for or against any party as it relates to the merits of any

                7 allegation in the case, including but not limited to the merits of the Temporary Restraining Order or

                8 Plaintiff’s Motion for Preliminary Injunction.

                9           DATED this 30th day of August, 2021.
               10
                           JACKSON LEWIS, P.C.                             BRAD THOMAS
               11
                           /s/ Joshua A. Sliker                            /s/ Brad Thomas____________________
               12
                           JOSHUA A. SLIKER, ESQ.                          1392 Highway 159 N.
               13          Nevada Bar No. 12493                            Falmouth, Kentucky 41040
                           HOLLY E. WALKER, ESQ.
               14          Nevada Bar No. 14295                            Defendant Pro Se
                           300 S. Fourth Street, Ste. 900
               15          Las Vegas, Nevada 89101

               16          Attorneys for Plaintiff
                           Byrna Technologies, Inc.
               17

               18
                                                                                  IT IS SO ORDERED.
               19

               20                                                                 ______________________________
                                                                                  United States District Court Judge /
               21                                                                 United States Magistrate Judge
               22                                                                         August 31, 2021
                                                                                  Dated: _______________________
               23

               24

               25

               26

               27

               28

JACKSON LEWIS P.C.                                                     4
   LAS VEGAS
